UNITED STATES SECURITIES AND EXCHANGE COMMISSION SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: [ ]Preliminary information statement [ ]Confidential, for use of the Commission only (as permitted by Rule14c-6(d) (2)) [X]Definitive information statement Company Name: DISPATCH AUTO PARTS INC. Payment of filing fee (check the appropriate box): [X]No fee required [ ]Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 (1)Title of each class of securities to which transaction applies: Common Stock, $.001 par value. (2)Aggregate number of securities to which transaction applies: shares of Common Stock. (3)Per unit price/underlying value pursuant to Exchange Act Rule 0-11: N/A (4)Proposed maximum aggregate value of transaction: N/A (5)Total fee paid: N/A [ ]Fee paid previously with preliminary materials. [ ]Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a) (2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, schedule or registration statement no.: (3)Filing party: (4)Date filed: Copies to: Greentree Financial Group, Inc. 7951 SW 6th Street, Suite 216 Plantation, FL 33324 (954) 424-2345 Tel (954) 424-2230 Fax Table of Contents DISPATCH AUTO PARTS INC. 391 Hua Yu Lane, Dong Xin Street Xi An, Peoples’ Republic of China May 22, 2007 Dear Shareholder: The enclosed information statement is being furnished to shareholders of record on April 16, 2007, of Dispatch Auto Parts Inc. (“DPPT” or the “Company”), a Florida corporation, in connection with a proposal to amend the Company’s Articles of Incorporation to change the name of the corporation from Dispatch Auto Parts Inc. to "Environment Ecology Holding Company of China", which was approved by action by written consent without a meeting of a majority of all shareholders entitled to vote on the record date (the “Name Change Proposal”). WE ARE NOT ASKING FOR A PROXY AND SHAREHOLDERS ARE NOT REQUESTED TO SEND US A PROXY Our board of directors has fully reviewed and unanimously approved the Name Change Proposal. Holders of 14,548,820 shares of our Common Stock, representing approximately 50.75% of our shares entitled to vote on this matter have executed a written consent in favor of the proposals described herein. However, under federal law these proposals will not be effected until at least 20 days after a definitive Information Statement has first been sent to shareholders who have not previously consented. By Order of the Board of Directors, /s/ Liu, Sheng Li Liu, Sheng Li President 2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION INFORMATION STATEMENT PURSUANT TO SECTION 14(c) OF THE SECURITIES EXCHANGE ACT OF 1934 AND RULE 14C PROMULGATED THERETO DISPATCH AUTO PARTS INC. Contents Introduction 4 Item 1. Information Required by Items of Schedule 14A 4 A. No Time, Place or Date for Meeting of Shareholders 4 B. Dissenters' Rights 4 C. Voting Securities and Principal Holders Thereof 4 D.Amendment of Charter - Name Change Proposal 6 Reasons and Benefits of the Transaction 6 E. Federal Tax Consequences 6 F. Approval required 6 G. Directors and Executive Officers 6 H. Certain Relationships And Related Transactions 8 I. Authorization or Issuance of Securities Otherwise than for Exchange 9 J. Financial and Other Information 11 K. Mergers, Consolidations, Acquisitions and Similar Matters 35 Item 2. Statements that Proxies are not Solicited 45 Item 3. Interest of Certain Persons 45 Item 4. Other and General Information 46 Item 5. Documents Incorporated By Reference 46 3 Table of Contents INTRODUCTION This information statement is being furnished to all holders of the Common Stock of DPPT. The Board of Directors has recommended and the majority shareholders of DPPT have adopted resolutions to effect the above-listed actions. This Information Statement is being filed with the Securities and Exchange Commission and is provided to the Company's shareholders pursuant to Section 14(c) of the Securities Exchange Act of 1934, as amended. We are a corporation organized under the laws of Florida. We are a fully-reporting 1934 Act company, with our Common Stock quoted on the Over the Counter Bulletin Board (OTCBB), under the symbol "DPPT". Information about us can be found in our June 30, 2007 Annual Report filed on Form 10-KSB. Additional information about us can be found in our public filings that can be accessed electronically by means of the SEC's home page on the Internet at http://www.sec.gov, or at other Internet sites such as http://www.freeedgar.com, as well as by such other means from the offices of the SEC. ITEM 1. INFORMATION REQUIRED BY ITEMS OF SCHEDULE 14A A. NO TIME, PLACE OR DATE FOR MEETING OF SHAREHOLDERS There WILL NOT be a meeting of the shareholders and none is required under applicable Florida statutes when an action has been approved by written consent by holders of a majority of the outstanding shares of our Common Stock. This Information Statement is first being mailed on or about October 28, 2007 to the holders of Common Stock as of the Record Date of April 16, 2007. B. DISSENTERS' RIGHTS. DPPT is distributing this Information Statement to its stockholders in full satisfaction of any notice requirements it may have under the Securities and Exchange Act of 1934, as amended, and the Florida General Corporation Law. No dissenters' rights under the Florida General Corporation Law are afforded to the company's stockholders as a result of the adoption of this resolution. C. THE VOTING SECURITIES AND PRINCIPAL SHAREHOLDERS THEREOF. Our Board of Directors has approved the proposal to amend the corporate charter to change the name of the corporation from Dispatch Auto Parts Inc. to Environment Ecology Holding Company of China on April 10, 2007. The action was also approved by the written consent of a majority of all shareholders entitled to vote on the record date. The actual affirmative vote was 50.75% of all shares issued and outstanding. The proposal is not effective before first, completion of this Section 14(c) compliance, and second the mailing or delivery of a definitive Information Statement to shareholders at least 20 days prior to the date that this corporate action may take place. 4 Table of Contents VOTING SECURITIES OF THE COMPANY: As of April 16, 2007 (the "Record Date"), DPPT had 28,662,114 shares of Common Stock issued and outstanding out of 100,000,000 authorized shares of Common Stock. Only holders of record of the Common Stock at the close of business on the Record Date were entitled to participate in the written consent of our stockholders. Each share of Common Stock was entitled to one vote. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT: The classes of equity securities of the Company issued and outstanding are Common Stock, $.001 par value, and Preferred Stock, $.001 par value. The table on the following page sets forth, as of April 16, 2007, certain information with respect to the Common Stock and Preferred Stock beneficially owned by (i) each Director, nominee and executive officer of the Company; (ii) each person who owns beneficially more than 5% of the Common Stock; and (iii) all Directors, nominees and executive officers as a group.The percentage of shares beneficially owned is based on there having been 28,662,114 shares of Common Stock outstanding and 100,000 shares of Preferred Stock as of April 16, 2007. OFFICERS, DIRECTORS AND BENEFICIAL OWNERS, AS OF APRIL 16, 2007 Title of Class Name & Address of Beneficial Owner(1) Amount & Nature of Beneficial Owner % of Class(2) Common Stock, $.001 Par Value Liu, Sheng Li 13 Rows 3, 1 Railway Village Xincheng Dist., Shaanxi, P.R.China 8,580,000 29.93% Common Stock, $.001 Par Value Ding, Hong Mei 24 Flat 5 Fuli Village 3 Textile Mill, Baqiao Dist. Shaanxi, P.R.China 1,288,820 4.50% Common Stock, $.001 Par Value Cai, Xiao Ying 3 Gate 3, East Railway New Village, Xincheng Dist., Shaanxi, P.R.China 2,340,000 8.16% Common Stock, $.001 Par Value Xie, Qing 305 Gate 4, Flat 9, Suo Luo Lane Beilin Dist., Shaanxi, P.R.China 2,340,000 8.16% Common Stock, $.001 Par Value All directors and executive officers as a group (five persons) 9,868,820 34.43% Preferred Stock, $.001 Par Value Liu, Sheng Li 13 Rows 3, 1 Railway Village Xincheng Dist., Shaanxi, P.R.China 100,000 100.00% Preferred Stock, $.001 Par Value All directors and executive officers as a group (five persons) 100,000 100.00% (1) Unless stated otherwise, the business address for each person named is c/o Dispatch Auto Parts Inc. (2) Calculated pursuant to Rule 13d-3(d) (1) of the Securities Exchange Act of 1934. Under Rule 13d-3(d), shares not outstanding which are subject to options, warrants, rights or conversion privileges exercisable within 60 days are deemed outstanding for the purpose of calculating the number and percentage owned by a person, but not deemed outstanding for the purpose of calculating the percentage owned by each other person listed. We believe that each individual or entity named has sole investment and voting power with respect to the shares of common stock indicated as beneficially owned by them (subject to community property laws where applicable) and except where otherwise noted. 5 Table of Contents D. AMENDMENT OF CHARTER - NAME CHANGE PROPOSAL. The proposal to amend the corporate charter to change the name of the corporation to "Environment Ecology Holding Company of China" was approved by the action of a majority of all shareholders entitled to vote on the record date and by the Company's Board of Directors on April 10, 2007. A file stamped copy of the Articles of Amendment of the Company’s Articles of Incorporation, which effected the name change, is enclosed herewith as an exhibit to this information statement. REASONS FOR AMENDMENT. We believe that the new name will provide a more accurate description of our current operations and to be consistent with our marketing efforts in the valve production industry. E. FEDERAL TAX CONSEQUENCES. There are no tax consequences to the Name Change Proposal. F. APPROVAL REQUIRED Pursuant to Florida General Corporation Law, the approval of a majority of the outstanding stock entitled to vote is necessary to approve the proposed amendment. As discussed above, the holders of the majority of our Common Stock have consented to this amendment. G. DIRECTORS AND EXECUTIVE OFFICERS The following sets forth information concerning the current Directors, nominees and executive officers of the Company, the principal positions with the Company held by such persons and the date such persons became a Director, nominee or executive officer. The Directors serve one year terms or until their successors are elected. The Company has not had standing audit, nominating or compensation committees or committees performing similar functions for the Board of Directors. During the fiscal year ended June 30, 2006, the Board of Directors held no formal meetings while Mr. Daniel Slocum, Mr. Anthony Collura and Mr. Wayne Barney were the directors. Name Age Position Date to Start Liu, Sheng Li 39 President and Chairman of BOD December 5, 2006 Ma, Shun Cheng 44 Chief Financial Officer and Director December 5, 2006 Ding, Hong Mei 35 Director January 15, 2007 Lu, Wei Sheng 33 Director January 15, 2007 Tian, Wei 34 Director December 5, 2006 Liu, Sheng Li — President and Chairman of the Board of Directors Mr. Liuis appointed as Chairman of the Board of Directors of the Company. Mr. Liu was born in 1968. He has more than 10 years experience in business management. Mr. Li is one of the founders of Shaanxi Li Bao Ecological Technology Holding Co. ("Li Bao Ecological"), a company related to Lv Bao. Prior to the foundation of Li Bao Ecological in 2002, Mr. Liu served as manager of the Xi An Railroad Bureau. In 1998, Mr. Liu founded Shaanxi Heng Da Real Estate Co. Ltd. ("Heng Da") where he was engaged in various aspects of the real estate business and served as Chairman and General Manager. In 2002, Mr. Liu was in charge of the reorganization of the Zhongshanmen Printing Factory in Xi An, where he facilitates an acquisition of assets of approximately $1,250,000. 6 Table of Contents Ma, Shun Cheng — Chief Financial Officer and Director Mr. Mais appointed as President of the Company. He is also a nominee for Director of the Board. Mr. Ma was born in 1963. He has more than 20 years experience in business management. Mr. Ma is one of the founders of Li Bao Ecological. Prior to the foundation of Li Bao Ecological in 2002, Mr. Ma founded Shaanxi Hong Bao Virescene Engineering Ltd. ("Hong Bao") in 1998, and served as Vice President of Hong Bao, where he was engaged in various engineering projects. Ms. Ding, Hong Mei — Director Ms. Dingis nominated as a Director of the Board. Ms. Ding is 35 years old. She graduated from Shaan Xi Financial & Economic College with a degree in business administration. From the year 2000 to the present, Ms. Ding has been employed with the Shaan Xi Heng Li Da Group ("Heng Li Da Group"). She began her career with the Heng Li Da Group as a manager of Heng Li Da Business Services Ltd., one of the subsidiaries of the Heng Li Da Group engaged in office rental services. Ms. Ding is skilled in communication and customer service. While Ms. Ding served in her capacity as manager, the vacancy rate of the rental office was approximately 2%. Ms. Ding is currently in charge of public relations for the company. As a result of Ms. Ding's outstanding performance at Heng Li Da Business Services Ltd., she was appointed as the assistant to the Chairman of Heng Li Da Group and participated in the incorporation of Shan Xi Lv Bao Environmental Eco Industry Management Ltd. ("Lv Bao"). Lv Bao entered a Plan of Exchange with Registrant on November 8, 2006, which was reported on Form 8-k on November 8, 2006. Ms. Ding currently serves as the Chairman of Lv Bao. Mr. Lu, Wei Sheng — Director Mr. Lu is nominated as a Director of the Board. Mr. Lu is 33 years old. He graduated from Xi An Highway Construction College with a degree in logistics. Mr. Lu has over 10 years working experience in the auto parts industry. He started his own business in 1998 where he was engaged in retail sales of auto parts, and auto maintenance and shipping. In 2002, Mr. Lu founded Shaan Xi Yong Feng Hang Auto Sales Co. Ltd. where he focused on marketing and refined his marketing skills. As a result of Mr. Lu's leadership, Shaan Xi Yong Hang Auto Sales Co. Ltd. is currently a profitable and viable enterprise. Tian, Wei — Director Mr. Tianis appointed as Chief Financial Officer of the Company. He is also a nominee for Director of the Board. Mr. Tian was born in 1973. He has experience in the accounting and banking industries. From 1991 to 2002, Mr. Tian worked in the Chinese State Commercial Bank, Xi An Branch. He began his employment at Li Bao Ecological in 2002. In addition, Mr. Tian works as a coordinator and assistant to the General Manager of Li Bao Ecological. There is no family relationship existing amongst the officers and directors of DPPT. None of DPPT's directors hold any other directorship or are nominated or chosen to become directors in any company with a class of securities registered pursuant to section 12 of the Exchange Act or subject to the requirements of section 15(d) of such Act or any company registered as an investment company under the Investment Company Act of 1940, 15 U.S.C. 80a-1, et seq., as amended. 7 Table of Contents The Company is not aware of any legal proceedings in which any Director, nominee, officer or affiliate of the Company, any owner of record or beneficially of more than five percent of any class of voting securities of the Company, or any associate of any such Director, nominee, officer, affiliate of the Company, or security holder is a party adverse to the Company or any of its subsidiaries or has a material interest adverse to the Company or any of its subsidiaries. The Company does not have a separately designated standing audit committee. Pursuant to Section 3(a)(58)(B) of the Exchange Act, the entire Board of Directors acts as an audit committee for the purpose of overseeing the accounting and financial reporting processes, and audits of the financial statements of the Company. The Commission recently adopted new regulations relating to audit committee composition and functions, including disclosure requirements relating to the presence of an "audit committee financial expert" serving on its audit committee. In connection with these new requirements, the Company's Board of Directors examined the Commission's definition of "audit committee financial expert" and concluded that the Company does not currently have a person that qualifies as such an expert. The Company has had minimal operations for the past two (2) years. Presently, there are only five (5) directors serving on the Company's Board, and the Company is not in a position at this time to attract, retain and compensate additional directors in order to acquire a director who qualifies as an "audit committee financial expert", but the Company intends to retain an additional director who will qualify as such an expert, as soon as reasonably practicable. While neither of our current directors meets the qualifications of an "audit committee financial expert", each of the Company's directors, by virtue of his past employment experience, has considerable knowledge of financial statements, finance, and accounting, and has significant employment experience involving financial oversight responsibilities. Accordingly, the Company believes that its current directors capably fulfill the duties and responsibilities of an audit committee in the absence of such an expert. The Company does not have a nominating and compensation committees of the Board of Directors, or committees performing similar functions. Section 16(a) Beneficial Ownership Reporting Compliance Under Section 16(a) of the Exchange Act, all executive officers, directors, and each person who is the beneficial owner of more than 10% of the common stock of a company that files reports pursuant to Section 12 of the Exchange Act, are required to report the ownership of such common stock, options, and stock appreciation rights (other than certain cash-only rights) and any changes in that ownership with the Commission. Specific due dates for these reports have been established, and the Company is required to report, in this Schedule 14C, any failure to comply therewith during the fiscal year ended June 30, 2007. The Company believes that all of these filing requirements were satisfied by its executive officers, directors and by the beneficial owners of more than 10% of the Company’s common stock. In making this statement, the Company has relied solely on copies of any reporting forms received by it, and upon any written representations received from reporting persons that no Form 5 (Annual Statement of Changes in Beneficial Ownership) was required to be filed under applicable rules of the Commission. H. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS On November 8, 2006, the Company and predecessor of the Company, executed a Plan of Exchange (the "Agreement"), between and among the Company, Shan Xi Lv Bao Environmental Eco Industry Management Ltd., a corporation organized and existing under the laws of the Peoples' Republic of China ("Lv Bao"), the shareholders of Lv Bao (the "Lv Bao Shareholders") and the Majority Shareholder of the Company (the "Majority Shareholder"). Pursuant to the Agreement, on February 6, 2007, the Majority Shareholder of the Company and a related shareholder returned 844,500 shares of the Company's common stock to the treasury of the Company in exchange for total payments of $530,000 in cash and the Company issued to the Lv Bao Shareholders an amount equal to 26,000,000 new investment shares of Common Stock and 100,000 new shares of Preferred Stockof the Company pursuant to Regulation S under the Securities Act of 1933, as amended, in exchange for all of the shares of registered capital of Lv Bao. Upon completion of the exchange, Lv Bao became a wholly-owned subsidiary of the Company. 8 Table of Contents In addition, on February 14, 2007, pursuant to a Purchase Agreement, the Majority Shareholder of the Company tendered a cash purchase price of $10 and assumed certain liabilities in exchange for all outstanding shares of Dispatch Auto Parts II, Inc. ("Dispatch II"), a Florida subsidiary held by the Company. As a result of the transactions consummated at the closing, the purchase and issuance gave the Majority Shareholder a 'controlling interest' in Dispatch II, and Dispatch II was no longer a wholly-owned subsidiary of the Registrant. I. AUTHORIZATION OR ISSUANCE OF SECURITIES OTHERWISE THAN FOR EXCHANGE Common Stock The Company currently has 100,000,000 authorized shares of Common Stock, par value $.001.The holders of shares of Common Stock have one vote per share. Except as otherwise provided herein or as otherwise provided by applicable law, all shares of Common Stock shall have identical rights and privileges in every respect. None of the shares have preemptive or cumulative voting rights, have any rights of redemption or are liable for assessments or further calls. The holders of Common Stock are entitled to dividends, in cash, stock or otherwise, when and as declared by the Board of Directors from funds legally available, and upon liquidation of the Company to share pro rata in any distribution to shareholders. Preferred Stock The Company currently has 100,000 authorized shares of Preferred Stock, par value $.001. The board of directors is authorized, subject to limitations prescribed by law, to provide for the issuance of shares of Preferred Stock in one or more series, to establish the number of shares to be included in each series, and to fix the designation, and powers, including voting rights, if any, preferences, and rights of the shares of each series, and any qualifications, limitations, or restrictions thereof. (1) Conversion into Common Stock. (a) Right to Convert. Each share of Convertible Preferred Stock shall be convertible, at the option of the holder thereof, at any time after one year from the date of issuance (the “Conversion Date”) into fifty (50) shares of fully paid and non-assessable shares of Common Stock (the “Conversion Ration”). (b) Mechanics of Conversion. Before any holder shall be entitled to convert, he shall surrender the certificate or certificates representing Convertible Preferred Stock to be converted, duly endorsed or the Corporation or of any transfer agent, and shall give written notice to the Corporation at such office that he elects to convert the same. The Corporation shall, as soon as practicable thereafter, issue a certificate or certificates for the number of shares of Common Stock to which the holder shall be entitled. The Corporation shall, as soon as practicable after delivery of such certificates, or such agreement and indemnification in the case of a lost, stolen or destroyed certificate, issue and deliver to such holder of Convertible Preferred Stock a certificate or certificates for the number of shares of Common Stock to which such holder is entitled as aforesaid and a check payable to the holder in the amount of any cash amounts payable as the result of a conversion into fractional shares of Common Stock. Such conversion shall be deemed to have been made immediately prior to the close of business on the date of such surrender of the shares of Convertible Preferred Stock to be converted. (c) Adjustment to Conversion Ratio. (i) Merger or Reorganization. In case of any consolidation or merger of the Corporation as a result of which holder of Common Stock become entitled to receive other stock or securities or property, or in case of any conveyance of all or substantially all of the assets of the Corporation to another corporation, the Corporation shall mail to each holder of Convertible Preferred Stock at least thirty (30) days prior to the consummation of such event a notice thereof, and each such holder shall have the option to either (i) convert such holder’s shares of Convertible Preferred Stock into shares of Common Stock pursuant to this Section 3 and thereafter receive the number of shares of stock or other securities or property to which a holder of the number of shares of Common Stock of the Corporation deliverable upon conversion of such Convertible Preferred Stock would have been entitled upon such consolidation, merger or conveyance, or (ii) exercise such holder’s rights pursuant to Section 4 (a). Unless otherwise set forth by the Board of Directors, the Conversion Ratio shall not be affected by a stock dividend or subdivision (stock split) on the Common Stock of the corporation, or a stock combination (reverse stock split) or stock consolidation by reclassification of the Common Stock. However, once the Convertible Preferred Stock has been converted to Common Stock, it shall be subject to all corporate actions that affect or modify the common stock. 9 Table of Contents (d) No Impairment. The Corporation will not, by amendment of its Articles of Incorporation, this Certificate of Designation or through any reorganization, transfer of assets, consolidation, merger, dissolution, issue or sale of securities or any other voluntary action, avoid or seek to avoid the observance or performance of any of the terms to be observed or performed hereunder by the Corporation, but will at all times in good faith assist in the carrying out of all the provisions of this Section 4 and in the taking of all such action as may be necessary or appropriate in order to protect the Conversion Rights of the holders of the Convertible Preferred Stock against impairment. (e) Certificate as to Adjustments. Upon the occurrence of each adjustment or readjustment of the Conversion Ratio of the Convertible Preferred Stock pursuant to this Section 3, the Corporation at its expense shall promptly compute such adjustment or readjustment in accordance with the terms hereof and furnish to each holder of Convertible Preferred Stock a certificate setting forth such adjustment or readjustment and the calculation on which such adjustment or readjustment is based. The Corporation shall, upon the written request at any time of any holder of Convertible Preferred Stock, furnish or cause to be furnished to such holder a like certificate setting forth (i) such adjustment and readjustment, (ii) the Conversion Ratio for the Convertible Preferred Stock at the time in effect and (iii) the number of share of Common Stock and the amount, if any, of other property which at the time would be received upon the conversion of the Convertible Preferred Stock. (f) Notice of Record Date. In the event of any taking by the Corporation of a record of the holders of any class of securities for the purpose of determining the holders thereof who are entitled to receive any dividend (other than a cash dividend which is the same as cash dividends paid in previous quarter) or other distribution, the Corporation shall mail to each holder of Convertible Preferred Stock at least ten (10) days prior to the date specified herein, a notice specifying the date on which any such record is to be taken for the purpose of such dividend or distribution. (g) Common Stock Reserve. The corporation shall reserve and keep available out of its authorized but unissued Common Stock such number of shares of Common Stock as shall from time to time be sufficient to effect conversion of the Convertible Preferred Stock. (2) Voting Rights. Except as otherwise required by law, the holders of Convertible Preferred Stock and the holders of Common Stock shall be entitled to notice of any stockholders’ meeting and to vote as a single class upon any matter submitted to the stockholders for a vote as follows: (i) the holders of each series of Preferred Stock shall have one vote for each full share of Common Stock into which a share of such series would be convertible on the record date for the vote, or, if no such record date is established, at the date such vote is taken or any written consent of stockholders is solicited; and (ii) the holders of Common Stock shall have one vote per share of Common Stock held as of such date. (3) Reissuance. No share or shares of Convertible Preferred Stock acquired by the Corporation by reason of conversion, all such shares thereafter shall be returned to be the status of unissued shares of Convertible Preferred Stock of the Corporation. Dividend Policy The Company does not anticipate paying any cash dividends on its common stock in the foreseeable future because it intends to retain its earnings to finance the expansion of its business. Thereafter, declaration of dividends will be determined by the Board of Directors in light of conditions then existing, including without limitation the Company's financial condition, capital requirements and business condition. Issuance of Common Stock and Preferred Stock for acquisition Pursuant to the Agreement, dated November 8, 2006, on February 6, 2007, the Majority Shareholder of the Company and a related shareholder returned 844,500 shares of the Company's common stock to the treasury of the Company in exchange for total payments of $530,000 in cash and the Company issued to the Lv Bao Shareholders an amount equal to 26,000,000 new investment shares of Common Stock and 100,000 new shares of Preferred Stockof the Company pursuant to Regulation S under the Securities Act of 1933, as amended, in exchange for all of the shares of registered capital of Lv Bao. Upon completion of the exchange, Lv Bao became a wholly-owned subsidiary of the Company. 10 Table of Contents J. FINANCIAL AND OTHER INFORMATION ZHONG YI (HONG KONG) C.P.A. COMPANY LIMITED Certified Public Accountants DISPATCH AUTO PARTS, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm 12 Consolidated Balance Sheets 13 Consolidated Statements of Operations And Comprehensive Income 14 Consolidated Statements of Cash Flows 15 Consolidated Statements of Stockholders’ Equity 16 Notes to Consolidated Financial Statements 17-30 11 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders of Dispatch Auto Parts, Inc. We have audited the accompanying consolidated balance sheets of Dispatch Auto Parts, Inc. and its subsidiaries (“the Company”) as of June 30, 2007 and 2006 and the related consolidated statements of operations and comprehensive income, cash flows and stockholders’ equity for the years ended June 30, 2007 and 2006.The financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits include consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of June 30, 2007 and 2006 and the results of operations and cash flows for the years ended June 30, 2007 and 2006 and in conformity with accounting principles generally accepted in the United States of America. /s/ Zhong Yi (Hong Kong) C.P.A. Company Limited Zhong Yi (Hong Kong) C.P.A. Company Limited Certified Public Accountants Hong Kong, China October 11, 2007 12 Table of Contents DISPATCH AUTO PARTS, INC. CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) As of June 30, 2007 2006 (restated) ASSETS Current assets: Cash and cash equivalents $ 2,775,361 $ 1,186,921 Billed accounts receivable, net 103,953 470,942 Unbilled accounts receivable 98,804 - Amount due from stockholders 39,080 186,702 Other receivables and prepayments 2,100 - Total current assets 3,019,298 1,844,565 Property, plant and equipment, net 470,960 408,427 TOTAL ASSETS $ 3,490,258 $ 2,252,992 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 393,455 $ - Receipt in advance - 109,507 Income tax payable 201,545 71,506 Other payables and accrued liabilities 79,724 40,777 Total liabilities 674,724 221,790 Minority interest in consolidated subsidiaries 141,044 97,471 Stockholders’ equity: Preferred stock, $0.001 par value; 100,000 shares authorized; 100,000 shares issued and outstanding 100 100 Common stock, $0.001 par value; 100,000,000 shares authorized; 28,662,114 and 26,000,000 shares issued and outstanding as of June 30, 2007 and 2006 28,662 26,000 Additional paid-in capital 1,151,049 619,185 Deferred compensation (236,250 ) - Accumulated other comprehensive income 168,372 39,575 Statutory reserve 155,661 100,167 Retained earnings 1,406,896 1,148,704 Total stockholders’ equity 2,674,490 1,933,731 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 3,490,258 $ 2,252,992 See accompanying notes to consolidated financial statements. 13 Table of Contents DISPATCH AUTO PARTS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE YEARS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) Years ended June 30, 2007 2006 (restated) Revenues, net $ 3,979,748 $ 2,782,922 Cost of revenue 2,559,754 1,881,142 Gross profit 1,419,994 901,780 Operating expenses: Consulting and professional fees 359,044 - General and administrative 273,396 237,134 Total operating expenses 632,440 237,134 Income from operations 787,554 664,646 Other income: Other income - 12,375 Interest income 155 198 Total other income 155 12,573 Income before income taxes and minority interest 787,709 677,219 Income tax expense (430,450 ) (256,210 ) Income before minority interest 357,259 421,009 Minority interest (43,573 ) (27,071 ) NET INCOME $ 313,686 $ 393,938 Other comprehensive income: - Foreign currency translation gain 128,797 42,290 COMPREHENSIVE INCOME $ 442,483 $ 436,228 Net income per share – basic and diluted $ 0.012 $ 0.015 Weighted average number of shares outstanding during the year – basic and diluted 26,896,548 26,000,000 See accompanying notes to consolidated financial statements. 14 Table of Contents DISPATCH AUTO PARTS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”)) Years ended June 30, 2007 2006 (restated) Cash flows from operating activities: Net income $ 313,686 $ 393,938 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 99,521 79,764 Rent expense, non-cash 24,526 20,790 Allowance for doubtful accounts 101,247 - Common stock issued for services rendered 273,750 - Minority interest 43,573 27,071 Changes in operating assets and liabilities: Billed accounts receivable, trade 279,151 (385,210 ) Unbilled accounts receivable (96,232 ) 19,847 Other receivables and prepayments (2,100 ) - Accounts payable 383,213 - Receipt in advance (111,996 ) 108,500 Income tax payable 123,168 64,300 Other payables and accrued liabilities 36,804 (234,877 ) Net cash provided by operating activities 1,468,311 94,123 Cash flows from investing activities: Purchase of plant and equipment (140,512 ) (121,203 ) Net cash used in investing activities (140,512 ) (121,203 ) Cash flows from financing activities: Advances from stockholders 161,445 - Repayments of advances from stockholders - (355,156 ) Net cash provided by (used in) financing activities 161,445 (355,156 ) Foreign currency translation adjustment 99,196 49,603 NET CHANGE IN CASH AND CASH EQUIVALENTS 1,588,440 (332,633 ) CASH AND CASH EQUIVALENTS, BEGINNING OF YEAR 1,186,921 1,519,554 CASH AND CASH EQUIVALENTS, END OF YEAR $ 2,775,361 $ 1,186,921 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $ 307,282 $ 191,910 Cash paid for interest expenses $ - $ - See accompanying notes to consolidated financial statements. 15 Table of Contents DISPATCH AUTO PARTS, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR THE YEARS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) Series “A” Preferred Stock Common stock No. of shares Amount No. of shares Amount Additional paid-in capital Deferred compensation Accumulated other comprehensive (loss) income Statutory reserve Retained earnings Total stockholders’ equity Balance as of July 1, 2005 (restated) 100,000 $ 100 26,000,000 $ 26,000 $ 598,395 $ - $ (2,715 ) $ 18,775 $ 836,158 $ 1,476,713 Rent expense for office maintained by shareholder, non-cash - 20,790 - 20,790 Net income for the year - 393,938 393,938 Transfer of retained earning to statutory reserves - 81,392 (81,392 ) - Foreign currency translation adjustment - 42,290 - - 42,290 Balance as of June 30, 2006 100,000 $ 100 26,000,000 $ 26,000 $ 619,185 $ - $ 39,575 $ 100,167 $ 1,148,704 $ 1,933,731 Retirement of common stock to treasury - - (845,000 ) (845 ) 845 - Shares issued to complete reverse acquisition - - 2,507,114 2,507 (2,507 ) - Shares issued for services rendered, non-cash - - 1,000,000 1,000 509,000 (236,250 ) - - - 273,750 Rent expense for office maintained by shareholder, non-cash - 24,526 - 24,526 Net income for the year - 313,686 313,686 Transfer of retained earning to statutory reserves - 55,494 (55,494 ) - Foreign currency translation adjustment - 128,797 - - 128,797 Balance as of June 30, 2007 100,000 $ 100 28,662,114 $ 28,662 $ 1,151,049 $ (236,250 ) $ 168,372 $ 155,661 $ 1,406,896 $ 2,674,490 See accompanying notes to consolidated financial statements. 16 Table of Contents DISPATCH AUTO PARTS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”)) 1.ORGANIZATION AND BUSINESS BACKGROUND Dispatch Auto Parts, Inc (the “Company” or “DPPT”) was incorporated under the laws of the State of Florida on September 14, 1989 as “First New York Investments, Inc.”On November 25, 1996, the Company changed its name to“Computer Access International, Inc.” On March 31, 2005, the Company further changed its name to “Dispatch Auto Parts, Inc.” The Company, through its subsidiaries, mainly engages in the provision of landscape engineering service in the PRC. On November 8, 2006, DPPTentered a stock exchange transaction with Shaanxi Lv Bao Environmental Eco Industry Management Ltd. (“Lv Bao”) and the transaction was effectively completed on February 6, 2007.Lv Bao was registered as a limited liability company in the People’s Republic of China (the “PRC”) on August 11, 2006 with its principal place of business in Xian City, Shaanxi Province, the PRC.Its registered capital is Renminbi Yuan (“RMB”) 5,000,000 (equivalent to $628,773).Its principal activity was investment holding in Shaanxi Li Bao Sheng Tai Ke Ji Gu Fen You Xian Gong Si (“Li Bao”). The stock exchange transaction involved two simultaneous transactions: 1) Themajority shareholders of DPPTdeposited the 844,500 shares of the common stock of DPPT into the account of escrow agent in exchange for $530,000 in cash paid by the owners of Lv Bao.The 844,500 shares will be retired back to the treasury upon closing, and; 2) DPPT issued to the Lv Bao owners 26,000,000 new investment shares of common Stock and 100,000 new shares of preferred stock of DPPT in exchange for all of the registered capital of Lv Bao. Upon completion of the plan of exchange, Lv Bao became a wholly-owned subsidiary of DPPT.Accordingly, there has been a change of control of DPPT and the Lv Bao’s owners now control 91% of the voting power of DPPT. On August 30, 2006, Lv Baoentered into anacquisitionagreementwith Shaanxi Li Bao Sheng Tai Ke Ji Gu Fen You Xian Gong Si (“Li Bao”). Li Baowas registered as a limited liability company in the PRC on November 27, 2002 with a registered capital of $8,855,135 (equivalent to RMB70,000,000) and with its principal place of business in Shaanxi Province, the PRC. Li Bao was formed to engage in the trees and grasses plantation for outdoor decoration and provision of landscape engineering advisory service.In January 2004, Li Bao spun off its trees and grasses plantation business and since then, Li Bao only engages in landscape engineering advisory service. This acquisition transaction involved that Li Bao’s equity owners transferred the aggregate equity interest of 93.57% of the registered capital of Li Bao (equivalent to RMB65,500,000) to Lv Bao at no consideration. 17 Table of Contents DISPATCH AUTO PARTS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”)) The transaction has been accounted for as a reverse acquisition and recapitalization of DPPT, through a wholly-owned subsidiary, Lv Bao,whereby Li Bao is deemed to be the ultimate accounting acquirer (legal acquiree) and DPPT to be the ultimate accounting acquiree (legal acquirer). The accompanying consolidated financial statements are in substance those of Li Bao, with the assets and liabilities, and revenues and expenses, of DPPT and Lv Bao being included effective from the date of stock exchange transaction. DPPT is deemed to be a continuation of the business of Li Bao. Accordingly, the accompanying consolidated financial statements include the following: (1) the balance sheet consists of the net assets of the accounting acquirer at historical cost and the net assets of the accounting acquiree at historical cost; (2) the financial position, results of operations, and cash flows of the accounting acquirer for all periods presented as if the recapitalization had occurred at the beginning of the earliest period presented and the operations of the accounting acquiree from the date of stock exchange transaction. DPPT, Lv Bao and Li Bao are hereinafter referred to as (the “Company”). 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES l Basis of presentation These accompanying consolidatedfinancial statements have been prepared in accordance with generally accepted accounting principles in the United States of America. l Use of estimates In preparing these consolidated financial statements, management makes estimates and assumptions that affect the reported amounts of assets and liabilities in the balance sheets and revenues and expenses during the years reported. Actual results may differ from these estimates. l Basis of consolidation The consolidated financial statements include the financial statements of DPPT, Lv Bao and Li Bao. All significant inter-company balances and transactions amongDPPT, Lv Bao and Li Baohave been eliminated upon consolidation. l Revenue recognition The Company recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable and collectibility is probable. The Company assesses collectibility based upon our clients’ financial condition and prior payment history, as well as our performance under the contract.The Company recognizes these revenues in the period that the service is provided. 18 Table of Contents DISPATCH AUTO PARTS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”)) (a)Contract revenue The Company applies the percentage-of-completion method under SOP 81-1 “Accounting for Performance of Construction-Type and Production-Type Contracts”, to recognize revenues for landscape design and engineering projects that require significant modification or customization subject to the customers. The Company records a provision in those instances in which the Company believe a contract will probably generate a net loss and the Company can reasonably estimate this loss.If the Company cannot reasonably estimate the loss, the Company limits the amount of revenue that the Company recognizes to the costs the Company has incurred, until the Company can estimate the total loss. Advance payments from customers and amounts billed to clients in excess of revenue recognized are recorded as receipt in advance. (b)Interest income Interest income is recognized on a time apportionment basis, taking into account the principal amounts outstanding and the interest rates applicable. l Cost of revenue Cost of revenue primarily includes purchase of raw materials, sub-contracting charges and direct overhead. l Cash and cash equivalents Cash and cash equivalents are carried at cost and represent cash on hand, demand deposits placed with banks or other financial institutions and all highly liquid investments with an original maturity of three months or less as of the purchase date of such investments. l Billed and unbilled accounts receivable and allowance for doubtful accounts The Company generally bills its customers under its long term contracts pursuant to billing schedules contained in the contracts or, upon completion of agreed milestones or deliveries, with each milestone or delivery typically having a value specified in the contract. An allowance, for doubtful accounts is established and determined based on managements’ assessment of known requirements, aging of receivables, payment history, the customer’s current credit worthiness and the economic environment. As of June 30, 2007 and 2006, an allowance for doubtful accounts was $103,953and $Nil, respectively. Unbilled accounts receivable comprise principally amounts of revenue recognized on contracts for which invoices have not been issued. It is expected that all unbilled accounts receivable balances will be billed in the next twelve months. l Property, plant and equipment Property, plant and equipment are stated at cost less accumulated depreciation and accumulated impairment losses, if any.Depreciation is calculated on the straight-line basis over the following expected useful lives from the date on which they become fully operational and after taking into account their estimated residual values: Depreciable life Residual value Leasehold improvement 10 years 5% Plant and machinery 10 years 5% Motor vehicles 10 years 5% Office equipment 5 years 5% Expenditure for maintenance and repairs is expensed as incurred. 19 Table of Contents DISPATCH AUTO PARTS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEARS ENDED JUNE 30, 2 (Currency expressed in United States Dollars (“US$”)) l Valuation of long-lived assets Long-lived assets primarily include property and equipment. In accordance with SFASNo.144, “Accounting for the Impairment or Disposal of Long-Lived Assets”, the Company periodically reviews long-lived assets for impairment whenever events or changes in business circumstances indicate that the carrying amount of the assets may not be fully recoverable or that the useful lives are no longer appropriate. Each impairment test is based on a comparison of the undiscounted cash flows to the recorded value of the asset. If impairment is indicated, the asset is written down to its estimated fair value based on a discounted cash flow analysis. Determining the fair value of long-lived assets includes significant judgment by management, and different judgments could yield different results. There has been no impairment as of June 30, 2007 or 2006. l Advertising expenses The Company expenses advertising costs as incurred in accordance with the American Institute of Certified Public Accountants (“AICPA”) Statement of Position 93-7, “Reporting for Advertising Costs”.Advertising expenses totaled$Niland $11,476 during the years ended June 30, 2007 and 2006, respectively. l Comprehensive income SFAS No.130, “Reporting Comprehensive Income”, establishes standards for reporting and display of comprehensive income, its components and accumulated balances.Comprehensive income as defined includes all changes in equity during the year from non-owner sources. Accumulated comprehensive income, as presented in the accompanying consolidated statement of stockholders’ equity consists of changes in unrealized gains and losses on foreign currency translation.This comprehensive income is not included in the computation of income tax expense or benefit. l Income taxes The Company accounts for income tax using SFAS No. 109 “Accounting for Income Taxes”, which requires the asset and liability approach for financial accounting and reporting for income taxes. Under this approach, deferred income taxes are provided for the estimated future tax effects attributable to temporary differences between financial statement carrying amounts of assets and liabilities and their respective tax bases, and for the expected future tax benefits from loss carry-forwards and provisions, if any.
